Case 3:20-cr-00290-YY   Document 15   Filed 12/07/20   Page 1 of 9
Case 3:20-cr-00290-YY   Document 15   Filed 12/07/20   Page 2 of 9
Case 3:20-cr-00290-YY   Document 15   Filed 12/07/20   Page 3 of 9
Case 3:20-cr-00290-YY   Document 15   Filed 12/07/20   Page 4 of 9
Case 3:20-cr-00290-YY   Document 15   Filed 12/07/20   Page 5 of 9
Case 3:20-cr-00290-YY   Document 15   Filed 12/07/20   Page 6 of 9
Case 3:20-cr-00290-YY   Document 15   Filed 12/07/20   Page 7 of 9
Case 3:20-cr-00290-YY   Document 15   Filed 12/07/20   Page 8 of 9
Case 3:20-cr-00290-YY   Document 15   Filed 12/07/20   Page 9 of 9




          7th
